USCA11 Case: 21-12360      Date Filed: 06/07/2022   Page: 1 of 6




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-12360
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
JUAN CARLOS SANTIAGO,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
          D.C. Docket No. 8:18-cr-00398-VMC-AEP-2
                   ____________________
USCA11 Case: 21-12360        Date Filed: 06/07/2022     Page: 2 of 6




2                      Opinion of the Court                21-12360


Before LUCK, LAGOA, and BRASHER, Circuit Judges.
PER CURIAM:
       Juan Carlos Santiago appeals his sentence of sixty months’
imprisonment for conspiracy to distribute 500 grams or more of a
mixture or substance containing methamphetamine. He argues
that the district court erred by reassigning his case to a new judge
after his previous sentence was vacated on appeal as procedurally
unreasonable. After careful review, we affirm.
                      I.     BACKGROUND

       Santiago was charged in a superseding indictment with one
count of conspiracy to distribute and possess with intent to distrib-
ute 500 grams or more of a mixture or substance containing a de-
tectable amount of methamphetamine, in violation of 21 U.S.C. §§
841(a)(1), 841(b)(1)(A)(viii), and 846 (Count One), and another
count of possession with intent to distribute and distribution of 500
grams or more of a mixture and substance containing a detectable
amount of methamphetamine, in violation of 21 U.S.C. § 841(a)(1),
(b)(1)(A)(viii) (Count Three). Santiago pleaded guilty to Count One
under a written plea agreement. Under the agreement, the govern-
ment agreed to the dismissal of Count Three.
       At sentencing, the district court calculated a guideline range
of 87 to 108 months’ imprisonment. The government moved for a
two-level downward departure based on Santiago’s substantial as-
sistance, arguing for a seventy-month sentence. Santiago requested
USCA11 Case: 21-12360         Date Filed: 06/07/2022     Page: 3 of 6




21-12360                Opinion of the Court                         3

that the district court vary downward to a sixty-month sentence.
The district court ultimately sentenced Santiago to time served and
five years of supervised release. We vacated that sentence, holding
that the district court procedurally erred in failing to state the rea-
sons for Santiago’s below-guidelines non-custodial sentence. See
United States v. Santiago, 853 Fed. App’x 424 (11th Cir. 2021).
       On remand, Santiago’s case was reassigned to a new district
judge without explanation. At the resentencing hearing, that judge
conducted a fresh analysis of the sentencing factors, rather than
putting herself “in the shoes of the original sentencing judge.” Nei-
ther party objected to the reassignment nor moved for the case to
be reassigned to the original sentencing judge.
       The district court adopted the same guideline range of 87 to
108 months’ imprisonment. And it granted the government’s mo-
tion for a two-level downward departure for substantial assistance,
lowering the range to 70 to 87 months. The government requested
a sentence between 60 and 70 months, and Santiago requested a
sentence of home detention. The court concluded that Santiago’s
crime warranted a more substantial sentence than what was previ-
ously imposed. The court sentenced Santiago to sixty months’ im-
prisonment and five years of supervised release. Santiago appealed.
                 II.    STANDARD OF REVIEW

       We review both a district court’s management of its docket
and its application of its own local rules for abuse of discretion. See
United States v. McLean, 802 F.3d 1228, 1233 (11th Cir. 2015);
USCA11 Case: 21-12360          Date Filed: 06/07/2022    Page: 4 of 6




4                       Opinion of the Court                 21-12360

Equity Lifestyle Props., Inc. v. Fla. Mowing & Landscape Serv.,
Inc., 556 F.3d 1232, 1240 (11th Cir. 2009). We give “great defer-
ence” to a district court’s interpretation of its own rules, vacating a
decision only if the challenging party shows a “clear error of judg-
ment.” McLean, 802 F.3d at 1233. A district court abuses its discre-
tion when it applies an incorrect legal standard, unreasonably or
incorrectly applies the law, follows incorrect procedures, or makes
clearly erroneous factual findings. Id.
       Unpreserved sentencing objections are reviewed for plain
error. See United States v. Vandergrift, 754 F.3d 1303, 1307 (11th
Cir. 2014). On plain-error review, we, at our discretion, may cor-
rect an error when the defendant shows: (1) an error occurred; (2)
the error was plain; and (3) the error affects substantial rights.
Rosales-Mireles v. United States, 585 U.S. ___, 138 S. Ct. 1897,
1904– 05, 1908– 09 (2018). When these three factors are met, we
may exercise discretion and correct the error if it “seriously affects
the fairness, integrity or public reputation of judicial proceedings.”
Id. at 1905 (quotation marks omitted). An error is plain when it
contradicts an applicable statute, rule, or on-point precedent. See
United States v. Lejarde-Rada, 319 F.3d 1288, 1291 (11th Cir. 2003).
                        III.   DISCUSSION

       On appeal, Santiago argues that the district court erred by
reassigning his case upon remand. He argues that this Court’s de-
cision to remand his case did not require reassignment, and that no
factors were present which required reassignment. He also argues
USCA11 Case: 21-12360        Date Filed: 06/07/2022     Page: 5 of 6




21-12360               Opinion of the Court                        5

that the original sentencing judge could have put aside her prior
views and conducted the resentencing. The government responds
that a criminal defendant has no right to be resentenced by the
same judge that imposed his original sentence. It contends that the
district court has broad discretion in managing its own docket and
did not err by reassigning the case. For the reasons given below,
we affirm.
       Case reassignment is governed by the district court’s local
rules. The local rules of the Middle District of Florida allow the
judge to whom the clerk has assigned an action to transfer it “at
any time and for any reason” if the transferee judge consents. M.D.
Fla. L. R. 1.07(a)(2)(A). We have held that “[d]istrict [j]udges have
the inherent power to transfer cases from one to another for the
expeditious administration of justice.” United States v. Stone, 411
F.2d 597, 599 (5th Cir. 1969).
       There is no binding authority establishing a right to be re-
sentenced by the same judge that imposed an original sentence or
showing that the district court erred in reassigning this case with-
out explanation. Instead, Santiago relies on decisions affirming that
an appellate court ordering a district court to reassign a case to a
new judge is an extraordinary remedy. See, e.g., United States v.
Waknine, 543 F.3d 546, 559–60 (9th Cir. 2008) (when there are no
allegations of judicial bias, the court of appeals employs a multi-
factor test to determine whether “unusual circumstances” justify
remanding to a different judge). But none of the decisions Santiago
relies on affect a district court’s authority to transfer or reassign
USCA11 Case: 21-12360         Date Filed: 06/07/2022     Page: 6 of 6




6                       Opinion of the Court                 21-12360

cases at its discretion, consistent with its local rules, which is what
occurred here. On the contrary, they merely reaffirm the district
court’s broad authority over its own docket.
        The district court’s decision to reassign Santiago’s case on
remand was a reasonable exercise of its broad discretion to control
its own docket under its local rules. Santiago has therefore failed to
show that the district court abused its discretion. Nor has he shown
that the reassignment, which was unopposed, was plainly errone-
ous. Vandergrift, 754 F.3d at 1307. He makes no argument that re-
assignment contradicted an applicable statute, rule, or on-point
precedent. Nor does he explain how reassignment—and the resen-
tencing judge’s subsequent decision to impose a below-guidelines
sentence—harmed his “substantial rights” or the “fairness, integ-
rity, or public reputation of the judicial proceedings.” Id.
       AFFIRMED.